DISMISS and Opinion Filed September 24, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00479-CV

                             SHAMSI DAMAVANDI, Appellant
                                        V.
                               DISCOVER BANK, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-01830-2016

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Osborne

       We abated this appeal June 21, 2017 due to bankruptcy. From an independent review of

the federal Public Access to Court Electronic Records (PACER) system, we learned the

bankruptcy was discharged September 20, 2017. Accordingly, we reinstate this appeal.

       Upon learning of the bankruptcy discharge, we informed the parties that the appeal would

be dismissed for want of prosecution or for failure to respond to a Court order or notice from the

Clerk of the Court unless any party gave cause as to why it should not be dismissed. See TEX. R.

APP. P. 42.3(b),(c). On August 22, 2019, appellant filed a summary of the bankruptcy proceedings

along with a copy of the order of discharge but provided no reason why the appeal should not be

dismissed.
       This appeal was filed May 5, 2017. It has been administratively closed for two years,

although it could have been reinstated in September 2017 and prosecuted over the last twenty-

three months. Having given appellant an opportunity to show cause why we should not dismiss

the appeal and having received no explanation, we dismiss the appeal. See id. 42.3(b),(c).




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE


170479F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

 SHAMSI DAMAVANDI, Appellant                       On Appeal from the County Court at Law
                                                   No. 3, Collin County, Texas
 No. 05-17-00479-CV        V.                      Trial Court Cause No. 003-01830-2016.
                                                   Opinion delivered by Justice Osborne,
 DISCOVER BANK, Appellee                           Justices Schenck and Reichek participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Discover Bank recover its costs, if any, of this appeal from
appellant Shamsi Damavandi.


Judgment entered September 24, 2019.




                                             –3–